                                          Case 3:20-cv-01192-WHO Document 26 Filed 11/19/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 20-cv-01192-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER REOPENING CASE
                                                  v.
                                   9
                                                                                            Re: Dkt. No. 25
                                  10     REIMAL FAMILY LIMITED
                                         PARTNERSHIP, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On September 18, 2020, I entered a conditional dismissal order in light of the parties’

                                  14   settlement agreement. Dkt. No. 24. I noted that if any party certifies within sixty days that

                                  15   settlement did not occur, the dismissal order shall be vacated and the case reopened.

                                  16           On November 17, 2020, within the sixty-day deadline, plaintiff Scott Johnson certified that

                                  17   settlement did not occur. Dkt. No. 25. My previous conditional order is HEREBY VACATED

                                  18   and Johnson’s motion to vacate dismissal is DENIED as moot. The case is reopened and any

                                  19   unmet General Order 56 deadlines are reinstated. A Case Management Conference is scheduled

                                  20   for January 19, 2021. The parties shall file a joint Case Management Statement by January 12,

                                  21   2021.

                                  22           IT IS SO ORDERED.

                                  23   Dated: November 19, 2020

                                  24

                                  25
                                                                                                    William H. Orrick
                                  26                                                                United States District Judge
                                  27

                                  28
